UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7175



FRANCISCO CURBELO,

                                              Plaintiff - Appellant,

          versus


JIM PENDERGRAPH, Sheriff; ELAINE GRAVITT,
Nurse; NORMAN H. GOODE, Captain; DENNIS RAY
SUMMERS, Sergeant; G. MILLER, Mecklenburg
County Jail Officer; WADE ROBINSON SKINNER,
Mecklenburg County Jail Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cv-00021)


Submitted:   April 25, 2007                 Decided:   June 15, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Francisco Curbelo, Appellant Pro Se.    Scott Douglas MacLatchie,
Sean Francis Perrin, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Francisco Curbelo appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Curbelo v.

Pendergraph, No. 3:04-cv-00021 (W.D.N.C. June 19, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -